                                                                                                         LJ
                                                                                  FILED
                                                                                            COURT
                                                                        CLERK,U.S. DISTRICT

 i                                                                           ~:~~ -1 ZJi9
 2
                                                                       €fV~F~A~ pISTRICT QF CAL~~PUTY
 3                                                                   ~~, ►1,
 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8
     ~ UNITED STATES OF AMERICA,
 9

10                                  Plaintiff,       ~ CASE NO. C. ~(2-. ~ ~ -~ 3 ~- ~~~
ii
12    ~L ` ~~ ~~,~- S                                  ORDER OF DETENTION
13                   1`'t.~L~ c~
       ~6~mac.. ~z -
14                        Defendant.
15

16                                                      I.
17        A. (~ On motion of the Government in a case allegedly involving:
18             1. ()      a crime of violence.
19             2. ()      an offense with maximum sentence of life imprisonment or death.
20             3. 5~j     a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22             4. ()      any felony -where the defendant has been convicted of two or more
23                        prior offenses described above.
24             5. ()      any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use of a firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                       U.S.0 § 2250.
28       B. (~         On motion by the Government / ( ) on Court's own motion, in a case

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94 (06/07)                                                                                      Page I of'4
  1                      allegedly involving:
  2                      On the further allegation by the Government of:
  3              1. ~ a serious risk that the defendant will flee.
  4             2.() a serious risk that the defendant will:
  5                   a.()obstruct or attempt to obstruct justice.
 6                    b.()threaten, injure, or intimidate a prospective witness or juror or
 71                         attempt to do so.
 8          C. The Government~is/()is not entitled to a rebuttable presumption that no
 9              condition or combination ofconditions will reasonably assure the defendant's
to              appearance as required and the safety of any person or the community.
11

12                                                       II.
13          A.~         The Court finds that no condition or combination of conditions will
14                      reasonably assure:
15              1.(~ the appearance ofthe defendant as required.
16                    () and/or
17              2.(~        the safety of any person or the community.
18         B.(~ The Court finds that the defendant has not rebutted by sufficient
19                      evidence to the contrary the presumption provided by statute.
20

21                                                      III.
22         The Court has considered:
23         A. the nature and circumstances ofthe offenses)charged, including whether the
24              offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25              victim or a controlled substance, fireann, explosive, or destructive device;
26         B. the weight of evidence against the defendant;
27         C. the history and characteristics of the defendant; and
28 I       D. the nature and seriousness ofthe danger to any person or to the community.

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       CR-94(06/07)                                                                      Page 2 of4
  1                                                       IV.
 2           The Court also has considered all the evidence adduced at the hearing and the
  3          arguments and/or statements of counsel, and the Pretrial Services
 4           Report/recommendation.
  ~y

 6                                                         V.
 7 '.        The Court bases the foregoing findings} on the following:
 :
 E~          A.(~)        As to flight risk:
 9
                      '°
l0          ,~` ~'eC rt v'S
~~               s,~ ~, s ,~-~ C~ I o,r,~-~.-
12

13

14

15

16          B.(~          As to danger:
17                nQ.t-~-+.~L              ~\~~~Z"~

18

19 '

20

21

22

23

24                                                        VI.
25          A.() The Court finds that a serious risk exists that the defendant will:
26 I                   1.()obstruct or attempt to obstruct justice.
27                     2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                  ORDER OF DETENTION AF'T'ER HEARING(18 U.S.C. §3142(1))

        CR-94(06/07)                                                                       Page 3 of4
     1 1       B. The Court bases the foregoing findings) on the following:
     21

     31

     4

     S

  6 'I


     g l

 9                                                       VII.
 10

 11            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12           B. IT IS FURTHER ORDERED that the defendant be committed to the custody
 13                ofthe Attorney General for confinement in a corrections facility separate, to
14                 the extent practicable, from persons awaiting or serving sentences or being
15                 held in custody pending appeal.
16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17                opportunity for private consultation with counsel.
18            D. IT IS FURTHER ORDERED that, on order of a Court of the United States
19                or on request of any attorney for the Government, the person in charge ofthe
20                corrections facility in which the defendant is confined deliver the defendant
21                to a United States marshal for the purpose of an appearance in connection
22                with a court proceeding.
23

24

25
                                                                         ~Q
26         DATED:            ~
                                                      UNITED STATES MAGISTRATE JUDGE
27
                                                                     PAUL L. ABR~~^
28

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)
                                                                                          Page 4 of4
